Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 1 of 30 PagelD# 139

EXHIBIT |
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 2 of 30 PagelD# 140

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Re: United Stat fA ; Abdirizak Weheli
Dear Honorable Judge Claude Hilton:

| would like to begin by stating that | take full responsibility for the crime |
committed. There is no excuse justifying my actions in lying to the FBI and for the false
translation | provided in writing “unidentified male (UM)’. Upon hearing my voice on the
voicemail, | froze in shock and fear; fear of what it could possibly mean for my family
and myself. | concealed my identity because | didn’t want the FBI to know that | had
received the message just weeks after one of my colleagues assisted with a search
warrant at this person’s home. When | was questioned years later by the FBI, | had
already retired from my job as an FBI translator. | lied hoping | wouldn't get caught. It
was a grave mistake that | regret wholeheartedly. | have always been a person who
has valued honesty and have taken great pride in my work as a translator. That
moment has ruined my reputation, caused immense financial and emotional stress on
my family, particularly my wife, whom I’ve shared 40 years of marriage and a lifetime of
friendship.

| have always felt a sense of responsibility to provide for my family and contribute
to my community, and continued to do so over the past few months. | have worked for
over 40 years, in various occupations including laboratory technologist, taxi cab driver,
and linguist. | recently completed an online medical interpreter training and received a
certificate of completion to provide translation services for medical patients. | noticed a
great need for interpreters in the healthcare setting, and want to contribute my Somali
language expertise to assist these vulnerable individuals. | have been offered a position
with Liberty Language Services as a medical interpreter to provide on-site, telephonic,
and video remote interpretation services to Somali-speaking patients. In addition, |
have been working as a taxi driver with Iron Cab in the Washington D.C area, roughly 6-
8 hours a day, four days a week to financially assist my family.

i am extremely blessed to have such a loving and supporting family. |ama
grandfather to two boys, and share a close relationship with my grandchildren, children,
as well as my nieces and nephews. My evenings and weekends are dedicated to my
grandchildren; whether it may be picking up my grandson from preschool, helping him
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 3 of 30 PagelD# 141

with his homework, or playing games. | cherish each moment | have with them, as |
have sacrificed my life for my family.

| hope I’ve given you a better understanding of who | am, and who | strive to be.
Thank you for your time and consideration.

Sincerely,

 

Abdirizak Wehelie
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 4 of 30 PagelD# 142
. KA FY
ORTHODONTICS

 

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 20, 2020
Dear Judge Claude Hilton:

My name is Anisa Omar and | am the niece of Abdirizak Wehelie, he is my mother's
older brother. | grew up hearing stories about my uncle Abdirizak from his siblings and
community since he was already living in USA and | was growing up in Somalia. ! was
lucky enough to get a chance to spend more time with him when | moved from Canada
to Washington DC for Dental School at Howard University in 2002. | stayed in my
uncle’s home until | moved into my dorm room and often stayed during weekends and
holidays. | had the opportunity to witness how wonderful father, husband, uncle, friend,
brother he was to various people.

There were two pivotal moments in my personal life that my uncle Abdirizak’s presence
are worth sharing. In 2004, during my second year of dental school, my younger
brother was murdered. | don’t know if 1 would have the mindset and strength not only
focus but succeed that year in school. My uncle stood by my side, gave me the
emotional support | needed for my darkest moment in my life. He showed me how to be
strong but also allow myself to grieve, he always brought just enough sense of humor to
take my mind off the loss | was feeling. | felt so blessed that | was living in the same
area as him when that tragedy hit our family.

The second moment in my life where my uncle’s presence in my life made a
tremendous difference was when | was to marry someone one who is not from my
parent’s cultural background. My father was having a difficult time accepting the
marriage and | was not prepared to lose my relationship with my father. My uncle
Abdirizak once again came to my aid and was a mediator who managed to diffuse the
situation. Thanks to his efforts, | got married with my father’s blessings and have two
beautiful children of ages 11 and 8 now. | often wonder the outcomes if my uncle did
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 5 of 30 PagelD# 143

e

\V/
WwW

 

ORTHODONTICS

not try selflessly to mediate between my father and |. | would have either walked away
from my fiance and not have these beautiful children, or | would have severed my
relationship with my father and live with regrets. Thankfully | don’t have to experience
these outcomes thanks to my uncle.

Your Honor, | know my uncle Abdirizak plead guilty to making a false statement to the
FBI and understand the gravity of this charge. | am sharing these personal stories in
hopes that you can see my uncle beyond this act, and consider his lifelong commitment
to service of family and community.

Respe lly

/ Wo Z

Dr Anisa Omar

  
 
   
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 6 of 30 PagelD# 144

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Honorable Judge Claude Hilton:

My name is Arda Mohamed and I’ve personally known Abdiriizak Wehelie for over a
decade. My parents both met Abdirizaak - who | will refer to as Mr. Wehelie - long
before | was born, they grew up in Somalia together and all came to the US around the
same time in pursuit of the American dream.

| reconnected with the Wehelie family when | went to college with Mr. Wehelie’s
daughter Fatima. My earliest memories of Mr. Wehelie are from when | would come
home from college for breaks and would go over the house to hang out with Fatima. Mr.
Wehelie always provided the comedic relief from teasing us for our broken Somali, Mr.
Wehelie was known for his jokes. | remember the day | came over and his phone rang,
in lieu of a ringtone Mr. Wehelie recorded his voice yelling “Get the phone, HURRY,
pick it up, OH LORD you're going to miss the call! THAT’S IT YOU MISSED IT?’ | still
smile with fondness when | think of the absurdity of an old man taking the time to record
such an outrageous ringtone.

While Mr. Wehelie always provided the jokes, he is also very well known for his piety. |
remember the summer he came back from Somalia and expressed his shock for the
abundance of material things we coveted. He came into his daughters room and
pointed at the closet while telling us of the orphans in Somalia he witnessed who had
nothing to their name while we piled up material possessions. Your Honor, | tell you this
story because | think it's important for you to know Mr. Wehelie is a very principled man
who doesn’t miss an opportunity to teach others to express gratitude and anyone who
has met him will tell you so.

Your Honor, | cannot express my shock and disappointment upon hearing of Mr.
Wehelie’s charges and arrest. | know Mr. Wehelie is aware of the gravity of his
actions, the pain his actions have caused and truly regrets the impact this has had,
especially on his family.

Your Honor, I’m writing this letter pleading for your compassion and leniency when
sentencing Mr. Wehelie. I’m fearful that a long sentence will result in more harm than
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 7 of 30 PagelD# 145

good. | speak from experience because when | was 18 | was convicted of a
misdemeanor. Although | served my time, paid my dues, went back to school and
graduated top of my class with two degrees, my record had me hopeless as |
remained unemployed for two years. | was denied dozens of positions because my
old criminal record haunted me.

| was fortunate enough to interview with a company and have a CEO that showed
compassion and hired me for me - in spite of my criminal record. Now only 6 years
later, | am in a senior leadership role and am able to lead altruistically because of my
experience. Your honor, | am telling you this as | am pleading that you consider what
your leniency and compassion can mean for a remorseful, pious family and
community loving man.

Thank you for considering the request for this leniency.
Sincerely,

Arda Mohamed
  

Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 8 of 30 PagelD# 146

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 20, 2020

Dear Judge Hilton:

My name is Abdulkadir Ali and I am the owner of Warsame Inc. I am aware that Mr. Abdirizak
Wehelie has pleaded guilty to making a false statement to the FBI, and he is before your Court
for sentencing. I am writing this letter to share who Abdirizak is beyond this charge, and ask for
your compassion and leniency in returning his sentence.

I have known of Abdirizak for over 35 years in both a professional and personal capacity. We
worked together in creating the Somali Funeral Fund for the Somali community in the
Washington Metropolitan area. We realized a need in our growing working-class community for
financial and social support with funerals. We worked together in fundraising our family
members and friends for the purchase of cemetery and burial property. The fund would also
assist families in all planning efforts for the burial, from morgue to cemetery. To save on costs,
Abdirizak would often volunteer to drive the funeral limousine to the cemetery. While the fund
no longer exists as an independent organization, it has been incorporated into the mosque
services.

Abdirizak cares about people, particularly those who are less fortunate. He has really helped the
local Somali community, and am sure given the opportunity he will continue to help others. I
will help Abdirizak however I can to best support him, I consider him to bea good friend. I
plead the Court to allow Abdirizak the opportunity to be with his family and community that
love and support him.

Sincerely, jn
Nn } x
J /

mS

     

Abdulkadir Ali
0295-CMH Document 41-1 Filed ueerC ity Unversity
of Mogadishu

 

The Honorable Claude M. Hilton

United States District Court for the Eastern District of Virginia

401 Courthouse Square

Alexandria, Virginia 22314 January 20, 2020

Re: United States of America v. Abdirizak Wehelie
Dear Honorable Judge Claude Hilton:

My name is Abdulkareem Hassan Jama. I am a 59 year old US Citizen of Somali heritage. My lovely wife of
35 years, Mrs. Endy Lavern Thaxton, and I have six wonderful children and ten grandchildren. My wife and
I both currently teach at the City University of Mogadishu, in Mogadishu, Somalia, providing high quality
university education in the English language to young men and women who have not had such
opportunities in a long time.

I came to the US in January 1982 and settled in the Washington DC area. I was made welcome in this
community by fellow Somalis who ] had not met prior, including a very tall, charismatic fellow by the name
of Abdirizak Wehelie. He had a radiant smile that made you feel at ease. He showed me around and offered
me a place to stay. He was a student at the University of the District of Columbia at the time, juggling
several jobs with plans to marry Shamsa, who is a family friend of mine. Despite his limited time and
resources, he made time to help me, and many others, with the little resources he had. He helped me in
applying to George Mason University, where I graduated with a Bachelors and Masters in
Telecommunications. I also started a PhD program in Educational Technology, but joined the Somali
Government before completing my degree program in early 2009.

I was appointed as Minister for Information and Telecommunications when the current President of
Somalia, Mohamed Abdullahi Farmajo, was Prime Minister in 2010-2011. I have since worked in the
private sector and civil society, spending most of my time in launching and managing the City University of
Mogadishu. Abdirizak joined the City University team the 2018-2019 school year as an administrator and
part-time professor. He is trustworthy, hard-working, and dependable. The faculty and students adore him,
and the students still ask for Professor Abdirizak. His charismatic and kind demeanor allows him to easily
connect with adults and youth alike.

For three decades, I have known Abdirizak as a roommate, co-worker, friend and a community leader, and
can attest that he is a hard-working and honest family man. The fact that Abdirizak pled guilty to making a
false statement to the FBI does not change the totality of a life of decency and commitment to family and
community that define the life of Mr. Wehelie. I pray you consider all the good he has done and will surely
continue to do for the family and community that knows, loves and supports him in Northern Virginia. I
am more than willing and able to provide whatever support he may need, without reservation, as he has
done for me. I beseech the court to show leniency to Abdirizak in this day of sentencing.

Thank you for your time and consideration.
Best,

(Cf bcbhhemnaanne gmap nisisins

Abdulkareem
Prof. Abdulkareem H. Jama
Executive VP & Provost
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 10 of 30 PagelD# 148

Essentia Health

Here with you

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Judge Hilton:

My name is Ayan Abdullahi Rage and | am the niece of Abdirizak Wehelie. | am a practicing
physician in the field of Gastroenterology and Hepatology and have been practicing medicine in
the United States over the past decade. | am a member of multiple physician societies and |
have participated in medical research in academic institutions including the Medical College of
Wisconsin and Case Western Reserve University (Metrohealith).

| have known my uncle, Mr. Wehelie, all my life and consider him a very close relative. The
Wehelie family and our family have spent numerous summer holidays together. In the
countless interactions I’ve had with my uncle, | have always found him to be generous and
helpful. My uncle has been there for me throughout the years. He was instrumental in my
ability to attend medical school as | was having financial difficulties at the time, and he did not
hesitate to be the cosigner for my student loans. At my wedding in 2013, my uncle was the
MC, entertaining our family and friends with humorous and emotional stories. Mr. Wehelie is a
warmhearted and caring individual. | have witnessed firsthand my uncle’s kindness, watching
him actively take care of his elderly mother (my grandmother) for several years up until her
passing.

Mr. Wehelie has always put the needs of others first. Since my uncle was one of the first to
arrive the United States, many of our relatives relied on him to help them make the transition
and acclimate to life in North America and he has done this magnanimoustly. In his capacity as a
community liaison, he has eased the transition for countless new immigrants settling into the
United States. Mr. Wehelie has worked tirelessly to ensure that these newcomers ingratiate
themselves into their respective communities.

Sincerely,

Ayan A. Rage MD

 
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 11 of 30 PagelD# 149

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

40] Courthouse Square
Alexandria, Virginia 22314

Dear Honorable Judge Claude Hilton:

My name is Shamsa Noor and I am the wife of Abdirizak Wehelie (“Abdi”). This coming May
2020, we will be celebrating our 40th anniversary. I’ve known Abdi for 50 years, since we were
in high school in Mogadishu, Somalia. After we finished high school, we both left Somalia to
pursue higher education abroad. Although we went our separate ways initially, we always kept
in touch and crossed paths years later at the University of the District of Columbia. We married
shortly after completing our BS in Chemistry. On our wedding day, Abdi promised me that he
would always share everything he had with me and would support me the best he could. After
all these years, he kept his promise.

You can learn a lot from a man from how he treats his woman. Abdi was always respectful,
loving, and present for me and my kids. He gave us his all. Abdi always worked two jobs to
support our growing family. After graduating from UDC, we both started working as medical
technologists at LabCorp. I worked part-time ,and he worked the night-shift and would drive taxi
during the day. Despite his long work days, he would always make time for our children. He
would take them to their sporting games, music and dance recitals, tutors, and attend parent
teacher conferences. He loves being a dad and loves his children unconditionally.

Abdi taught my kids the virtue and strength of being kind and helpful to others. He changed
careers from working in the lab to becoming a translator, there was a high demand for Somali
language speakers and he wanted to contribute his skills for the greater good. Abdi is always
looking for ways to help and share his knowledge. When he retired, he became a professor and
administrator at the City University of Mogadishu in Somalia, where he taught Somali university
students English part-time. He loved working with the youth, and the youth loved him.

Your Honor, I am not minimizing the magnitude of the Abdi’s charge, it is a serious offense.

My husband takes full responsibility for his actions and deeply regrets his conduct. In sentencing
my husband, I am pleading you to consider who Abdi is beyond this transgression, and ask for
your compassion. I humbly request you consider probation in sentencing my husband and allow
him to be at home with me. Abdi is in need of knee replacement surgery, and also has glaucoma
and cataracts. I want to be able to care for my husband and best friend, as he has cared for me all
these years. I love and cherish Abdirizak Wehelie, and pray that we are able enjoy the last
chapters of our love story together in our home.

Sincerely,

aan Noor

“hy. Vey
DocuSign Envelope P-PoMEBF OSS CM pocdmert 41-1 Filed 01/28/20 Page 12 of 30 PagelD# 150

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 21, 2020
Dear Judge Hilton:

| am writing in hopes of seeking your compassion in sentencing my father, Abdirizak
Wehelie, before your court on January 31st. | am the youngest son of Abdirizak, and
currently attend the University of Manitoba in Manitoba, Canada, majoring in
Architecture.

Your Honor, It is hard to put in words what my father means to me, as he has been
more than just a dad. He is my mentor, basketball coach, professor, and best friend.
He treated everyone in my family equally, we each felt we were his favorite child, and
would fight over it too. They say you judge a man on the way he deals with people who
can’t do you harm or benefit. My dad was always kind and respectful to everyone, from
children to adults, regardless of their background or creed. He would alway smile and
chat with people wherever he went, which would annoy and embarrass me as a child. |
would ask him to please not talk to anyone and he would just laugh his big bellow laugh,
and say “smiling is medicine my son, don’t be stingy with your smiles or your hello.”

He instilled his love for basketball in me and my brothers. It was a game of discipline
and teamwork he would say, always be a team player. And those principles are
applicable far beyond the court. My dad was at every single one of my basketball
games when | played for the varsity team at Lake Braddock Secondary School my
junior and senior year of high school. My dad would coach from the bleachers, you
could hear his loud yells “C’mon ABE!!’at my missed shots and failed passes. | always
wanted to play professional ball and make him proud. When | tore my ACL and was
unable to play college ball, | was devastated. My father consoled me, reminded me to
take what I’ve learned from the game and apply those principles to my education.
Practice every day, help your classmates, and work hard. He left Somalia when he
was my age in pursuit of higher education, leaving behind his family and friends to learn
and build a life for himself, on his own terms.
DocuSign Envelope P-PoMVEBF OOZES CM DOCuTent 41-1 Filed 01/28/20 Page 13 of 30 PagelD# 151

| learned how a man should treat his woman, how a father should care and befriend his
children, and the immense value of seeking knowledge from my dad. He isn’t afraid or
too proud to admit his shortcomings, and is a wonderful example of a husband, father,
brother, and leader. | was in complete shock when | heard of my fathers’ arrest and
charge, as | never expecied that from my father. But he is human, and as humans we
all make mistakes sometimes and we can always change, if we acknowledge it and
move forward. My father laments his actions and recognizes the seriousness of his
actions and its consequences on not just him, but on our family and community. He is
really a kind and wonderful person who deserves a second chance.

Thank you for your time and consideration.

Respectfully,

DocuSigned by:

(bralim Weluetie

25EDDC2DCO494 AF...

Ibrahim Wehelie
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 14 of 30 PagelD# 152

The Honourable Claude M. Hilton
United States District Court for
the Eastern District of Virginia
401 Courthouse Square
Alexandria, Virginia 22314

Dear Honourable Claude Hilton,

| have known Abdrizak Wehelie for the better part of my burgeoning adult life. He is my
uncle, my mother’s first cousin. Growing up | had heard my mother retell countless
stories about him and the profound effect he had on her as an adolescent. | met my
uncle when | was 21 when | was able to visit him and his family in Virginia in the
summer of 2010. For the first time in my life | was able to witness what a devoted
husband and father looked like. | had never had that example growing up. And
immediately that love was extended to me as well. | was finally able to understand why
my mother adored him so much. Which is why | was more than willing to write this
letter of reference for Mr. Wehelie.

| am fully aware of the seriousness of the charge, however, | am pleading with the court
to extend leniency to my uncle, a family man, a doting husband, a loving father and a
pillar in his community. I'm sure one thing that will ring true in all the testimonies you
will hear about him is that he is a kind person. My uncle has shown me what love
should look like. He would greet his wife at the door everyday to take off her coat and
ask her about her day. He would make sure she had tea and something to eat once
she got in. He treats his daughters like queens and through his actions has displayed
an example of what a man should be. When | stayed with my uncle, he treated me like
one of his daughters and felt so welcomed in his home.

It is my sincere hope that the court takes this letter into consideration at the time of
sentencing and extends leniency in sentencing Abdirizak Wehelie, an honourable man,
a valuable member of the community and a wonderful human being.

Sincerely,

Munna Onan

Munira Omar
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 15 of 30 PagelD# 153

01/22/2020
Dear Honorable Claude M. Hilton,

My name is Jesus Gonzalez, and | have known the Wehelie family since 2005, when Mr
Abdirizak Wehelie’s daughter, Hawa, and | went to Hofstra University together. | have
spent nearly two decades as an educator, helped start a community organization called,
Make the Road New York, and was the Co-Executive Director at, Churches United for
Fair Housing, for several years. I’ve also led humanitarian efforts in Haiti, exactly ten
years ago this month, after their 7.0 magnitude earthquake; and recently co-founded
the, Maria Fund, post hurricane maria in Puerto Rico, which gained support from over
30,000 small contributions online, and mainstream support including from actress,
Scarlett Johanson, and the entire cast of the avengers Movie, to name a few. | am
currently the Senior National Organizer and Director of Strategic Initiatives at a national
organization called, Center for Popular Democracy.

| have always been impressed the Wehelie story; a family who worked hard to achieve
the American dream: owned a home, vehicle, worked hard, and provided a good
education for their children. They exemplify a successful, yet humble, and modest
family, who did everything right to obtain what they have; and struggle to provide as
many Americans do.

Post undergrad, Mr. Wehelie’s daughter, Hawa, later went to law school and
impressively obtained a JD and MBA. In conversations with her, she has attributed this
achievement because of the support from her parents. She would talk to me about how
her father would provide encouragement to proceed. Knowing her father over the years,
| could best sum up a description of him as a gentle, caring, is taller than most of my
friends and family, and publically oozes a significant amount of love for his family.

There is a lot at stake for Mr. Abdirizak Wehelie, and his family. My heart weighs heavy
that he is going through this. | offer any support in partnership with you, and respectfully
ask that you consider my letter when reaching your conclusion.

Thank you for allowing me to submit this letter, with deep gratitude for your service.

ey
uy, iP a fe
a , ard

on

a _ o . - wrote
a ~ ca ” Pam
en ae ae
oe Z.
Cee - Bs

Jesus Gonzalez
295-CMH Document 41-1 Filed o128/2eCity Univer aty
of Mogadishu

 

The Honorable Claude M. Hilton

United States District Court for the Eastern District of Virginia

401 Courthouse Square

Alexandria, Virginia 22314 January 19, 2020

Re: United States of America v. Abdirizak Wehelie
Dear Honorable Judge Claude Hilton:

My name is Abdullahi Ahmed Barise. I am currently the President of the City University of Mogadishu, in
Mogadishu, Somalia. I raised my family in Montreal, Canada. I taught at McGill University where I also
earned my MSW and Ph.D. in Educational Psychology. ] also taught at universities in North America, Asia
and Africa. I write this letter in support of Mr. Abdirizak Wehelie who is coming before your court on
January 31st, 2020.

I have known Abdirizak for over 30 years. I know his family, his education, his work and his life. I have
known him as a kind, optimistic, peaceful and law abiding citizen of exceptional character. With your
permission, I wish to illuminate some of these qualities that I know about Mr. Wehelie to the court over the
next few paragraphs.

I met Abdirizak in Washington DC in 1989 and I have known him as a father to his young children and his
work as a school bus driver, taxi driver and laboratory technician. Throughout these times, he was always
hardworking, kind to others, generous with his time, energy and resources and well-liked by all members
of our community. It would not be an exaggeration if I say I don’t know a single person that Abdirizak was
at conflict with ail this time.

I understand that Abdirizak has plead guilty to making a false statement to the FBI. Whatever
the circumstances surrounding this incident, I know with all my heart that Abdirizak is a decent
human being, a loving husband, a devoted father, a wonderful colleague and an upright citizen all of which
are corroborated by his long record of being a productive citizen.

I worked with Abdirizak as his supervisor and colleague and I found him honest, trustworthy, hardworking
and kind. He takes initiative and has a kind heart. He is very charitable and a community leader of great
stature. Abdirizak volunteered to our community activities for decades and organized sporting activities for
the youth whenever possible.

As a friend and former employer, I would have no hesitation to recommending Abdirizak to any employer
and if the circumstance allowed will be delighted to hire him back at City University. I thank the court for
its time and pray that Mr. Wehelie will be given leniency in the case in front of the court.

Best,

Cleaultahé C]. Parise

Prof. Abdullahi A. Barise, MSW, PhD
President & Member of Board of Trustees
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 17 of 30 PagelD# 155

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Re: United States of America v. Abdirizak Wehelie
Dear Honorable Judge Hilton:

I respectfully write to ask for your leniency and empathy in sentencing my father for
making a false statement to the FBI. I am the oldest daughter of Abdirizak Wehelie. I
am an attorney, barred in New York State, and work as a business consultant with the
Panum Group LLC, a management consulting firm serving government agencies. I
currently work on a project with USDA, and have worked on projects with the
Department of Commerce, United States Agency for International Development, and
the United States Coast Guard in the past. I havea JD and MBA from Howard
University, and a BA from Hofstra University. My commitment to public service is
largely influenced by my dad, who instilled in me the importance of education and
service.

I am very fortunate to have a close relationship and friendship with my father. It can be
difficult for second-generation Americans to connect with their parents; the cultural
differences in our respective upbringings are vast and can often create discord. My dad
is open-minded and curious by nature, he welcomed these differences and was
genuinely interested in our lives. He knew all my friends by name, as he often was our
chauffeur to events, and encouraged us to get involved in school activities. He worked
really hard for us, often juggling multiple jobs, yet he still made time to attend my
orchestra and dance recitals, my brothers’ basketball and football games, and drive us to
school and tutoring. I knew I could always call on my dad, without judgment and with
love.

My father advocated for me to participate in a French language immersion trip to
France and Switzerland when I was only 15 year old, to follow my dreams of moving to
New York City after high school, and supported me in my divorce when I became
depressed in my marriage. There is a stigma associated with divorce in Somali culture,
as in most African and Asian cultures, viewed as an unholy act which women are
disenfranchised from initiating. However, my dad taught me that religion and culture
are often indiscriminately blended together, and most individuals and societies are not
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 18 of 30 PagelD# 156

reflective of their faith. Islam empowers women with the right to choose marriage as
well as divorce, and a woman can in fact initiate the process from a religious
perspective. He reminded me that I am truly fortunate to be educated and live in a
society where I can love again and live a fulfilling life, whereas many women around the
world are not as privileged. He encouraged me to believe in myself, invest in my
independence, and to always help others in need, as that is where true happiness is
found. I am also grateful to have witnessed how a woman should be treated from my
dad, who adores my mother and share a loving marriage for almost 40 years.

Your Honor, these past few months have been extremely difficult for all of us. My father
recognizes the gravity of his offense and takes full responsibility for his actions. He is
remorseful and dishearten for his conduct, and feels great shame as a result. I

Your Honor, I honestly cannot endure the idea of my loving father behind bars, and ask
the Court to consider every possible alternative, including probation or community
service, in assessing an appropriate sentence. The thought of him incarcerated
devastates me to the core, as it would not rehabilitate him but rather take a detrimental
toll on his already compromised physical health. He has glaucoma and cataract, which
he takes daily medication for, and is in urgent need of a knee replacement surgery.

I respectfully ask the Court to see a glimpse of who my dad is beyond this charge, and
humbly request your leniency in sentencing.

Thank you for your time and consideration.

Sincerely,

awa Wehelie, Esq.
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 19 of 30 PagelD# 157

The Honorable Claude M. Hilton

United States District Court for the Eastern District of Virginia
401 Courthouse Square

Alexandria, Virginia 22314

Dear Honorable Judge Hilton,

My name is Rachel Abed and I am a close family friend of the Wehelie family. Mr.
Abdirizak Wehelie is the father of one of my very dear and best friends whom I consider a sister,
Hawa Wehelie. We have grown up together from meeting in middle school and have been in
each other’s lives for over 20 years.

Coming from a big family myself, I was able to relate to Hawa and her family and
understood and appreciated their closeness and bond. Out of all my friends, my parents, who
raised a strict household were most fond of Hawa because of the respect and mature attitude she
displayed at such a young age, which no doubt came from the upbringing and values that her
parents bestowed onto their children. My parents knew and trusted without a doubt I was in good
hands whenever I was the responsibility or in the care of Mr. and Mrs. Wehelie. They admired
the fact that Hawa’s parents shared many of the same values as was taught in our family, such as
respect, honesty, and integrity, and put great care into their children’s futures as did mine.

As a security professional working for the U.S. Government, I understand the weight and
seriousness of this matter. On a personal level, I do believe that as humans everyone makes
mistakes, even the kindest and gentlest human beings such as Mr. Wehelie. I am writing to the
Court because I have faith in Mr. Wehelie that he acknowledges his mistakes and pled guilty
because of it. Considering what his family has been through in the past, I believe Mr. Wehelie
had only the thoughts of his loved ones and being their protector in mind when he made that
grave mistake and deeply regrets what he did. He understands the consequences of his actions
and the concerns the public may have. I am sure that Mr. Wehelie will be a productive citizen
and make a positive impact to the community and continue to educate people as he did before.

Judge, we all learn through experiences, good and bad, and I know that Mr. Wehelie
takes this seriously and I hope and I pray that he has the opportunity to turn his situation around

and be a pillar to his community and resume a normal life being a loving father and husband.

Best Regards,
Rachel Ched

Rachel Abed
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 20 of 30 PagelD# 158

The Honorable Claude M. Hiiton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 19, 2020

Dear Judge Hilton,

My name is Ali Hersi, I am the owner of Iron Cab, a taxi cab company operating in the District
of Columbia. I have known Mr. Wehelie for over 30 years. During that time, I had the
opportunity to work with him. He was an independent taxi cab driver, but worked with me to
help establish the Iron Cab company. Mr. Wehelie is a reliable, trustworthy, and hard-working
man. He has become a close friend of mine over the years.

I understand the gravity of Mr. Wehelie’s charge of making a false statement to the FBI. I am
writing in hopes that you consider his lifetime of charitable good in both his resources and time
in determining his sentence. He is a great example of a husband and father, prioritizing them to
spend his limited free time. Friends would often invite Mr. Wehelie to events, and he would
respectfully decline because he had to take his sons to basketball or the kids to tutoring. We all
admired his dedication to his family.

Mr. Wehelie was instrumental in helping the local Somali community in the Washington DC
metro area. He was a leader in helping new refugees settle in the area and helped create a funeral
fund to help low-income Somalis pay for funeral services, which has helped so many families.
Mr. Wehelie is kind do-gooder and helps people out of his kindness, not for any reward.

I respectfully ask the Court to consider at home arrangements in sentencing Mr. Wehelie. He has
a wonderful family, friends, and a community who are willing and able to support him.

Thank you.

Sincerely,

Ab Hersi

Ali Hersi
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 21 of 30 PagelD# 159

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Honorable Judge Claude Hilton:

My name is Fatima Wehelie and | am the daughter of Abdirizak Wehelie, My father Abdirizak
has always taught me to help others and supported me exponentially throughout my schooling
and career. | graduated from Virginia Commonwealth University with a Bachelors of Science in
Community Health Education. | am a registered nurse at Inova Health System, currently
working at Inova Alexandria Hospital. | decided to become a nurse after my mother suffered a
heart attack in 2016. | realized then the importance of understanding anatomy and medical
terminology in advocating for yourself and others facing health crises.

My father is the reason why | went to college and pursued a nursing career. He was always
‘hands-on’ with my siblings and |, an active dad who would drive us to all our various activities
and play basketball with us at the neighborhood park. He would get silly with us, making jokes
and playing with our imaginary friends, he always made us laugh. There was never a day that
would go by without my dad telling us he loved us, we are his joy and he is ours. He and my
mom have a loving marriage and my siblings and | are lucky to be raised in such a loving
household.

| understand the severity of the crime charged Your Honor, and know my father deeply regrets
his actions. He holds himself accountable and recognizes the gravity of the crime, and is truly
remorseful. My father has always been the backbone of our family, our protector and provider.
He has worked tirelessly our whole lives to give us the best opportunities. | know first-hand
that he realizes the grave implications of his mistake on not just our family, but to the public.
He hopes to move on from this experience with the chance to give back and be at service to the
community.

| humbly ask for the Court’s compassion in sentencing my father. Losing his presence at home,
along with his financial contributions, will devastate our entire family. Further, his physical
health is in need of attention and incarceration will surely damage his health. My father has a
sciatic nerve and needs knee replacement surgery soon, causing him to walk with a limp. | ask
earnestly for your leniency in sentencing my father.

 
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 22 of 30 PagelD# 160

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 20, 2020
Re: United States v. Abdirizak Wehelie
Dear Judge Hilton:

My name is Dr. Ahmed Hassan and I am a Professor of Mathematics at Howard University
in Washington DC. I have known Abdirizak almost 40 years and is a good friend of mine. I
met Abdirizak and his wonderful wife in the 1980s, and we've enjoyed many dinners,
playdates, and celebrations over the years.

I was in complete shock when I learned that Abdirizak was guilty of making a false
statement to the FBI. I have known Abdirizak to be a man of integrity and character, who
has contributed to the success of numerous people in our community. When the civil war
started in Somalia in the early 1990s, Abdirizak was living in Washington DC at the time
and was one of the pioneers who created the Somali Rescue Agency, an organization to help
Somali refugees settle in the Washington DC area. With limited English language
proficiency and no knowledge of resources available to them, Abdirizak volunteered his
time to drive families to get groceries, go to doctor appointments, find job training
programs, and housing, For this honorable role, he has the love and respect of the Somali
community. His relentless commitment to the success and improvement of community is
commendable and heartwarming, and we, the Somali community, are in great debt to him.

Today, Mr. Wehelie enjoys the great admiration and support of our community. He isa
valuable member of our community, and we are ready to help him however we can. He is
regretful for his actions and is someone who takes the concerns of the community
seriously. | am more than confident he will be a productive member of society, as he has
done so inthe past. I respectfully ask the Court for leniency in sentencing my dear friend
Abdirizak Wehelie.

Sincerely,

AH

Dr. Ahmed Hassan
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 23 of 30 PagelD# 161

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 19, 2020
Dear Judge Claude M. Hilton:

1 am writing this letter with the sincerest hope that you will have a better
understanding of who Abdirizak Wehelie truly is. My name is Sadia Farah, Iam Mr.
Wehelie’s niece. My mother is the youngest of the Wehelie family and we currently
reside in Toronto, Canada. I have grown up alongside my cousins and uncle with
yearly summer visits since ] was a child. I would consider myself very close with my
family, particularly my uncle.

My uncle is a very positive role model to me; I have a deep sense of love and
respect for him. He has always encouraged me to continue my education, “education
is freedom” was his mantra. He would check in with me periodically regarding my
studies and has financially assisted me to pay my tuition and school fees. Without
my uncles support and encouragement, I would not be in university. I currently
attend York University obtaining a degree in Bachelor of ScienceHuman Resource
Management.

I remember many instances as a child that we as a family would play trivia
games with him where he would state a country’s name and we would be quizzed
on the capital city. Or he would take us on excursions whether it be playing
basketball together or swimming. He has always been a man that is truly devoted
and dedicated to his family. He has instilled in us the value of great sportsmanship
and perseverance, to not be afraid of losing but more importantly to never quit. He
has been a father figure and a mentor to me, and | admire his tenacity being an

immigrant coming to North America with the intent to provide a better life for
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 24 of 30 PagelD# 162

himself and his family. He has built roots in Virginia and is a beacon to his
community and family.

I have the utmost faith that Mr. Wehelie will be a productive member of
society, and engage in community outreach as he has done in the past. Ultimately we
only hope that you can observe the full picture of the individual for whom he is, and

not judge solely on his actions.

Regards,

Jedea Farah

Sadia Farah
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 25 of 30 PagelD# 163

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 19, 2020

Dear Honorable Claude M. Hilton:

I have known Abdirizak Wehelie for almost nine years. While attending Howard Law School in
2011, I met his daughter, Hawa Wehelie, during our first day of student orientation. She was
extremely kind and friendly, and we instantly became friends. Hawa invited me to have dinner
with her family just a few weeks later, which is when I first met Abdirizak.

I vividly remember walking into their home and being greeted by him. He was much taller than
I, but he walked up to me with a huge smile on his face, bent down and gave me a hug and said,
“Welcome, welcome, Christina!” He introduced me to his wife, other daughter, and four sons,
announcing, “Everybody, this is Christina!” Hawa quickly corrected him, stating that my name
was “Christine” — he apologized and joked that he would get it right from now on. I have never
felt so at home with someone I had just met.

I remember immediately taking notice of Abdirizak and his wife’s relationship. They were so
sweet and playful with one another. Right as we all sat down at the table to eat dinner, he saved
the seat to the left of his chair for his wife. I smiled at him because I took notice and he said, “T
like my wife to be close to my heart.” It was a small reflection of how magnificent of a person
Abdirizak is.

That night, I shared with Hawa’s family that I had moved from California to go to school here in
Washington, D.C. While at the dinner table, Abdirizak told me I was now a part of the family
and was welcome to visit, any time. Since that day in September of 2011, Hawa’s family has
become my home away from home. Over the years, Abdirizak and I have had many
conversations about life, traveling, culture, and family. The thing that stands out the most about
him is that he has always carries a smile on his face that makes me feel internally warmer and
lighter. Abidirizak is a loving husband, dad, friend, relative — just a wonderful human being. I
am honored to call him “abo”, which means “dad” in Somali.

Sincerely,

Christine Santillana -

ff
,

Wee

/
| ‘
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 26 of 30 PagelD# 164

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Judge Hilton:

My name is Hamda Jama and I am Abdirizak Wehelie’s daughter in-law, the wife of his son
Yahye Wehelie. I have known Abdirizak for 6 years. I call Abdirizak “dad”, as he has been
much more than just a father in-law to me as he treats me like one of his own children. I know he
will be there for me whenever I need him, and I wouldn’t hesitate to call on him.

He is the grandfather to two of my children, one being 4 years old and the other 4 and half
months. He is an amazing grandfather to my kids, my 4 year old is absolutely obsessed with him.
They play for hours, as if they are the same age. My son loves his animated animal themed
stories, with animal noises and onomatopoeia, “again, again!” my son exclaims every time the
story ends. He is a very hands-on and involved grandfather, he often picks up my son from
preschool and takes him to the museums on the weekends. They share a beautiful bond.

Abdirizak and my mother-in-law Shamsa have a beautiful and loving marriage. It is not often
you see older couples in our culture openly affectionate and tender to one another. Seeing their
interactions is always heartwarming. He is patient and playful with Shamsa, their mutual respect
and love for each other after decades of marriage is truly inspiring.

I am pleading for your leniency and empathy in sentencing my dad. I know the charge my father
has committed is a very serious offense, but it does not define or represent the person he is. He
is a loving husband, father, and grandfather, and he is so incredibly loved and supported. He has
more to learn, more to love, and so much more life to live.

Thank you for your time.

Sincerely,

1 _— Le
( 7
Hamida Jama—
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 27 of 30 PagelD# 165

\ oi)

Ter eS
ag Pen!
% = “
‘ ® :
* a a
~ 72

»¥

 
 

Virginia Center Community 5 Genta dat lege db 5S

  

The Honorable Claude M. Hilton
United State District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Judge

| am over the age of 18, and | have personal knowledge of the fact set forth in this
affidavit.

| have known of Mr. Wehelie for over thirty years.

During that time, | have had the opportunity of worked with him on many cases
and meet his family and have got to know them well.

| have personally knowledge that Mr. Wehelie is professional, calm, and dignified
character and religious person.

| worked with Mr. Wehelie how to help many Somali settled in the Washington
metropolitan area.

Mr. Wehelie worked hard to help those people with limited English language
proficiency to find jobs and housing.

Mr. Wehelie always volunteers to help other people.
To the best of my knowledge and belief, Mr. Wehelie, has good moral character.
Sincerely,

Abdullahi N Yusuf

Secretry
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 28 of 30 PagelD# 166

The Honourable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Honourable Judge Hilton:

My name is Warsan Farah and Abdirizak Wehelie is my uncle, my mother’s
brother and has always been apart of my life. He is my happy and loving uncle that has
been a father figure to me in my younger years when my father had not yet immigrated to
Canada. I work at Toronto General Hospital in downtown Toronto as a pharmacy
technician, and I will be graduating this spring from York University. I have witnessed on
many occasions my uncle Abdirizak being a supportive brother, uncle and son when my
grandma was still living with us, he would come visit every few months until she passed.
Our families would spend every summer together, either my uncle and cousins would
come visit us, or we would visit them in Virginia.

My uncle Abdirizak is charged with a serious matter, however he is a kind,
generous and upright man for as long as I have known him. I remember one summer I
drove down to visit the Wehelie family with my sisters and two other cousins and we had
a great road trip until we got a ticket. When me and the girls made it safely into Virginia
and told the family about our slight mishap my uncle Abdirizak paid the ticket and gave
us all some shopping money during our week long stay with them. This is just one
example of the many interactions with my uncle that have instilled in me the importance
of family, hard work and faith.

I believe that my beloved uncle will continue to bring his wisdom, kindness and
jovial disposition to his family and community as long as he remains within his family
and community. I hope that you consider the many lives that Mr. Wehelie has affected
positively and the many lives he can still touch with his manners, work ethic and
discipline. Thank you for your time and consideration.

Sincerely,

Wiccan Para

Warsan Farah
=

Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 29 of 30 PagelD# 167

‘

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

January 19, 2020

My name is Ashley Young and I am writing to you today on behalf of my family friend, Mr.
Wehelie. I am fully aware of the charge against him and his acceptance of a plea. That being
said, I still hold him in very high esteem and want you to know a little about the man I know him
to be

You see, I have been friends with the Wehelie family for a few years now and in those years, I
have become very endeared to this family. The first thing you will feel when you spend time
with this family is warmth and acceptance. The daughters feel more like sisters to me than
friends and the sons feel like guys I've known my whole life, and I jokingly refer to Mr. and Mrs.
Wehelie as 'mom' and 'dad'. After spending a holiday evening at the family's house this past
year, I left with a sense of longing, wishing my own family was more like theirs. The parents
and grown children all in the same house preparing a big meal together, sitting around the table
and laughing, neighbors and relatives popping by to say hi and then sitting around the tv to cheer
on the big college basketball game that night. Family just enjoying being around each other.
This is what every family wishes for and is what this family has it. This is so rare. Thats why
when I got news of Mr Wehelie's arrest, I was in shock. I cried so hard. Not only for him, but
also for what it would mean to this dear family. The family centers around Mr. Wehelie. He is
the provider, the nurturer, and the staple of the household in which all revolves around.

Your honor, I am a concerned family friend and neighbor. I am an employee of the Montgomery
County Police Department's, Animal Services Division. I tell you this so you may knowl ama
good standing and law abiding citizen, With those meager credentials and my few years of
knowing Mr. Wehelie, I ask that you try and picture the father figure I have known as well as the
person described by his charge. I trust in your judgement with respect to sentencing. I do pray
that the court will favorably respond to this request: please let the imposed punishment be one of
probation from home, so that he may remain with his family and minimize the damage already
inflicted on these good people.

spectfully submitted,

shley\¥ oung

 
Case 1:17-cr-00295-CMH Document 41-1 Filed 01/28/20 Page 30 of 30 PagelD# 168

The Honorable Claude M. Hilton
United States District Court for the
Eastern District of Virginia

401 Courthouse Square
Alexandria, Virginia 22314

Dear Judge Claude Hilton:

My name is Mahad Farah and I am a Lead Technologist with the consulting firm Booz Allen
Hamilton. I have known Abdirizak Wehelie for over 16 years. I first met Abdirizak when I was
14 years old at a summer youth basketball camp where he was one of the coaches. He ran drills,
refereed our games, and even played with us. He was a great player and he taught us to
appreciate the rules of the game. We loved playing with him, he would crack jokes while still
playing hard defense. He was a father figure and mentor to many of the youth in our community.

Abdirizak became a father to me when I married his daughter Hawa Wehelie. He welcomed me
into his family and treated me with the same love and respect as his own children. When our
marriage hit rock bottom, he served as our mediator and was objective and considerate to my
feelings as he was to his own daughter. When we decided on our divorce, Abdirizak told me that
he was still my father and I his son, and that was never going to change.

You see Judge, I never grew up with my father, as he passed away while I was young. I learned
so much from Abdirizak, particularly that the strength of a man is not measured in the physical,
but rather in his kindness and humility. He showed me decency and respect as youth, as well as
patience and forgiveness in a time of impassioned emotions. He is a man of principle and faith

who desires to improve the lives of those around him, for their own sake.

It was an utter shock, to say the least, when I heard the news of Abdirizak’s arrest and his guilty
charge of making a false statement to the FBI. It’s an act so far removed from the man I know,
and does not exemplify who Abdirizak is as a person, father, husband, and mentor. I respectfully
request the Court to consider his lifetime of good work and sentence Abdirizak with compassion
and empathy.

Thank you for your time and consideration.

Sincerely,
I }/ —— 7 |
Man) Farah

 
